Citation Nr: 1101102	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  06-00 354A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. 
§ 1151 for nerve damage to the back and legs.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from June 1964 to June 1967.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

This case was previously remanded in December 2009 for further 
evidentiary development and, in November 2010, to satisfy the 
Veteran's hearing request.  

For reasons explained below, the appeal is again REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the Veteran when further action is required.


REMAND

In November 2010, the Board remanded this case in order to 
satisfy the Veteran's request for a videoconference hearing 
before the Board.  However, for reasons unknown to the Board, the 
RO/AMC has not taken action to schedule the Veteran for a 
hearing.  While the Board observes that the Veteran has submitted 
additional evidence in support of his claim since the November 
2010 Board Remand, he has not indicated that he desires to 
withdraw his hearing request.  Where the RO does not comply with 
a remand by the Board, the Board errs as a matter of law when it 
fails to ensure compliance; thus, we must again remand this 
matter.  See Stegall v. West, 11 Vet. App. 268 (1998).

Because the Veteran has not yet been scheduled or afforded the 
opportunity to appear for a Board hearing, a remand to satisfy 
the Veteran's hearing request is warranted.  Such hearings are 
scheduled by the RO (see 38 C.F.R. § 20.704(a)), and the Board is 
remanding the case for that purpose, in order to satisfy 
procedural due process.  Under applicable regulation, a hearing 
on appeal will be granted if an appellant expresses a desire to 
appear in person.  38 C.F.R. § 20.700.

The importance of responding to a request for a hearing is 
recognized under 38 C.F.R. § 20.904(a)(3), as a Board decision 
may be vacated when there is a prejudicial failure to afford an 
appellant a personal hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference 
hearing at the RO before a Veterans Law 
Judge, as the docket permits.  A copy of the 
notice to the Veteran of the scheduling of 
the hearing should be placed in the record.

The purpose of this REMAND is to satisfy a hearing request.  The 
Board does not intimate any opinion as to the merits of the case, 
either favorable or unfavorable, at this time.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


